UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-6592


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DARNELL TYRECE HAYES, a/k/a Donnell Hayes,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Dever III, Chief
District Judge. (5:13-cr-00018-D-1; 5:15-cv-00232-D)


Submitted:   March 30, 2017                  Decided:   April 3, 2017


Before TRAXLER and WYNN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Sherri Royall Alspaugh, OFFICE OF THE FEDERAL PUBLIC DEFENDER,
Stephen Clayton Gordon, Assistant Federal Public Defender,
Raleigh, North Carolina, for Appellant.   Rudy E. Renfer, Seth
Morgan Wood, Assistant United States Attorneys, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Darnell Tyrece Hayes seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2255 (2012) motion.               The

order is not appealable unless a circuit justice or judge issues

a certificate of appealability.       28 U.S.C. § 2253(c)(1)(B) (2012).

A certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                 28 U.S.C.

§ 2253(c)(2) (2012).      When the district court denies relief on the

merits, a prisoner satisfies this standard by demonstrating that

reasonable jurists would find that the district court’s assessment

of the constitutional claims is debatable or wrong.                Slack v.

McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537

U.S. 322, 336-38 (2003).       When the district court denies relief on

procedural grounds, the prisoner must demonstrate both that the

dispositive procedural ruling is debatable, and that the motion

states a debatable claim of the denial of a constitutional right.

Slack, 529 U.S. at 484-85.

     We have independently reviewed the record and conclude that

Hayes has not made the requisite showing.         Accordingly, we deny a

certificate of appealability and dismiss the appeal.             We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials   before   this    court   and

argument would not aid the decisional process.

                                                                   DISMISSED

                                      2